                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:18-cv-00143-FDW

BRANDIS JORDAN                                        )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )               ORDER
                                                      )
FNU MCNEMAR,                                          )
                                                      )
                  Defendant.                          )
______________________________________                )

       THIS MATTER is before the Court on Plaintiff’s filing of a “Motion to Hosted A

Settlement Conference.” [Doc. 45].

       Plaintiff has moved for a settlement conference with the Defendant FNU McNemar. [Doc.

45]. The Court construed Plaintiff’s motion as a request for this Court to hold a judicial settlement

conference pursuant to Local Civil Rule 16.3(d)(1) and instructed Defendant McNemar to notify

the Court within 10 days as to whether he consents to a judicial settlement conference in this

matter. [Doc. 47]. Defendant McNemar has responded, declining a judicial settlement conference,

noting that “given the questions of law and lack of genuine issues of material fact, the parties

would likely reach an impasse at a settlement conference.” [Doc. 48 at 2]. The Court, therefore,

will deny Plaintiff’s motion.

       IT IS HEREBY ORDERED that Plaintiff’s motion [Doc. 45] is DENIED WITHOUT

PREJUDICE.
                                                   Signed: March 14, 2020
